Citation Nr: 1729652	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  16-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral inferior calcaneal spurs.  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, granted service connection for bilateral inferior calcaneal spurs and assigned a noncompensable rating and denied service connection for right ear hearing loss, tinnitus, depression, a nasal disability, tendonitis and a low back disability.  The Veteran filed a notice of disagreement in September 2013.  

In a February 2014 rating decision, the RO severed service connection for bilateral pes planes.  The Veteran filed a notice of disagreement in March 2014.  

The Veteran testified before a Decision Review Officer in December 2014 and a copy of that transcript is of record.  At the hearing, the Veteran withdrew the issues of entitlement to service connection for right ear hearing loss, tinnitus, tendonitis and a nasal disability.  Therefore the issues are no longer before the Board.  

In a February 2016 rating decision, the RO restored service connection for bilateral pes planus and granted service connection for a low back disability and unspecified anxiety disorder.  As this is considered a full grant of the benefits sought on appeal, these issues are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that in June 2016 the Veteran's representative filed a notice of disagreement with the awarded attorney fees which was acknowledged by the RO in January 2017.  Therefore, the Board will refrain from remanding this issue at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the May 2016 statement of the case included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board acknowledges that a claim for TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  However, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability on appeal, which, in this case, is the Veteran's bilateral inferior calcaneal spurs.  See id, at 454-455 (holding that when a request for TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is not a separate claim for benefits, but rather is part of the adjudication of the claim for increased compensation for that underlying disability).  The facts of this case are distinguishable from a Rice TDIU in that a December 2014 statement, December 2014 private opinion and November 2015 VA examination concluded that the Veteran was unemployable due to his service-connected low back disability.  This matter is REFERRED to the RO for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral foot symptomatology is shown to be related to the Veteran's other diagnosed disabilities of the feet and assigning a separate compensable rating for bilateral inferior calcaneal spurs would violate the rule of pyramiding as the Veteran is already in receipt of a separate 30 percent rating for bilateral pes planus.  






CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral inferior calcaneal spurs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code (DC) 5015 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, Social Security Administration records and post-service VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in January 2012 and November 2015 and VA addendum opinions in January 2012 and March 2013.  The Board finds that the reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's disability picture in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board acknowledges that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board notes that the rating criteria for disabilities of the feet are not based on range of motion.  Therefore, such testing would not provide any relevant information to allow the Board to rate the Veteran's disability and, as noted above, the Veteran's symptoms have been associated with his other diagnosed disabilities of the feet.  As such, an additional remand is not necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Decision Review Officer in December 2014.  The Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

The Veteran contends that his bilateral inferior calcaneal spurs are more severe than reflected in his current rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's bilateral heel spurs have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5015, which instructs that benign new bone growths are to be rated as degenerative arthritis on the basis of limitation of motion of the affected parts, as arthritis, degenerative.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is applied for each major joint or group of minor joints affected by the limitation of motion.  These 10 percent ratings are combined and not added.  In the absence of limitation of motion, a 10 percent disability rating will be assigned where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, VA treatment records dated November 1998 to February 2016 are absent of any relevant treatment for the Veteran's bilateral inferior calcaneal spurs.  

The Veteran was afforded a VA flat foot examination in January 2012.  The examiner diagnosed bilateral pes planus and bilateral osteoarthritis of the first MTP joints.  The Veteran reported that since separation from service he has had persistent sharp pain on plantar surface.  The Veteran reported that walking for distances greater than 50 feet increases pain.  The Veteran reported that he wears orthotics with certain shoes due to the quality of the shoes.  The Veteran reported that rest and the orthotics decrease the pain.  The Veteran had pain on use of the feet that was accentuated on use.  The Veteran has pain on manipulation on the left that was accentuated on manipulation.  There was no swelling on use.  The Veteran had characteristic calluses.  The Veteran's symptoms were relieved by arch supports.  The Veteran did not have extreme tenderness of plantar surface.  The Veteran did not have decreased longitudinal arch height on weight bearing.  There was no evidence of marked deformity or pronation of the feet.  The weight-bearing line fell over or medial to the great toe, bilaterally.  The examiner noted that the lower extremity deformity other than pes planes that was causing alteration of the weight bearing line was left first MTP joint deformity.  The Veteran did not have "inward" bowing of the Achilles tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  It was noted that the Veteran used a cane and orthotics on a regular basis.  X-rays revealed no evidence of pes planus, inferior calcaneal spurs were noted bilaterally and there was osteoarthritis of the first MTP joints of both feet associated with bunion formation.  The examiner concluded that the Veteran's flat-feet condition did not impact his ability to work.  The Veteran was afforded a VA feet opinion in January 2012.  The examiner noted that the revised diagnosis was calcaneal spurs bilaterally.  

The Veteran was afforded a VA opinion in March 2013.  The examiner noted that a calcaneal spur is also called a heel spur and it is located on the heel bone and it develops due to repeated deposits of calcium on the bone spur (osteophyte) of the heels.  The examiner noted that generally it does not cause any problem to the person but when the calcium deposits exceed a certain level it can cause complications.  The examiner explained that two types of spurs exists, namely the inferior calcaneal spur which develops on the inferior part of calcaneus in response to plantar fasciitis and posterior calcaneal spur which is seen on the back portion of the heel at the Achilles tendon.  The examiner explained that very often the posterior spur is big and it passes through the skin making it visible to the naked eyes.  The examiner noted that according to literature there is an association between flat feet pes planus and the development of calcaneal spurs.  The examiner noted that while the Veteran does not currently have x-ray verified pes planus he was indeed diagnosed with pes planus in 1955 which required treatment with arches and profiles for no marching.  The examiner concluded that based on this evidence it is at least likely as not that the current bilateral calcaneal spurs are related to the service history of bilateral pes planus.  

The Veteran was afforded a VA foot conditions examination in November 2015.  The examiner noted that the claimed conditions were bilateral pes planus and calcaneal spurs.  The examiner diagnosed bilateral flat foot, bilateral hallux valgus and bilateral degenerative arthritis.  The examiner noted that the current exam shows mild/moderate tenderness on palpation of great toes and the 1st MTP joints bilateral which could be attributed to the osteoarthritis of the 1st MTP joints and possibly also hallux valgus bilateral.  The examiner noted that there was no pain noted on the plantar surfaces and heel areas.  The examiner also concluded that in regards to the 2012 VA examination, it was more likely that the pain noted during the previous exam was due to the osteoarthritis of the bilateral 1st MTP joints.  The examiner noted that the Veteran reported pain on the area of the 1st MTP joints bilaterally.  The Veteran denied that flare-ups impact the function of the foot.  The Veteran did not have any functional loss or functional impairment of the foot.  The Veteran had pain on use of the feet that was not accentuated on use.  The Veteran had pain on manipulation of the feet that was not accentuated on manipulation.  There was no swelling and the Veteran did not have characteristic callouses.  It was noted that the Veteran used arch supports.  The Veteran did not have extreme tenderness of the plantar surfaces on one or both feet.  The Veteran did not have decreased longitudinal arch height of one or both feet on weight bearing.  There was no objective evidence of marked deformity of one or both feet.  There was no marked pronation of the feet.  The weight bearing line did not fall over or medial to the great toe.  There was no other lower extremity deformity causing alteration of the weight bearing line.  

The Veteran did not have "inward" bowing of the Achilles tendons.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran did not have hammer toe.  The Veteran had mild or moderate bilateral hallux valgus.  The Veteran did not have hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones or foot injuries and other conditions.  There was mild/moderate pain on examination bilaterally.  There was no functional loss for the lower extremities attributable to the claimed condition.  There was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time. There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  It was noted that the Veteran regularly used a cane.  The examiner concluded that the Veteran's condition did not impact his ability to perform any type of occupational task.  

Based on the above, the Board finds that an initial compensable rating for bilateral inferior calcaneal spurs is not warranted.  

The Board acknowledges that the Veteran has been noted as having sharp pain on the plantar surfaces, pain on use, pain on manipulation, callouses and tenderness on palpation.  However, the most competent and credible evidence shows that these symptoms are related to his other bilateral foot disabilities.  The Board notes that the Veteran is in receipt of a 30 percent disability rating for bilateral pes planus based on the above noted symptomatology.  Therefore, even if the Board were to find that the above noted symptoms were related to his bilateral inferior calcaneal spurs, assigning a separate compensable rating would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016).  

The Board also acknowledges that the Veteran is diagnosed with bilateral degenerative arthritis of the first MTP joint and bilateral hallux valgus.  However, the evidence of record is against a finding that these are separate and distinct diagnoses that are related to his service-connected bilateral inferior calcaneal spurs.  

The Board has also considered whether the Veteran's bilateral inferior calcaneal spurs may be rated under another diagnostic code during this period regarding disabilities of the feet.  However, again, the most competent and credible evidence shows that the Veteran's symptoms are related to his other bilateral foot disabilities and assigning a separate compensable rating would constitute impermissible pyramiding.  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disability.  See 38 C.F.R. § 3.159 (a)(1) (2016). 

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulgin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, the claim for a rating higher must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral inferior calcaneal spurs is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


